                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN GARDLER,
        Plaintiff,                                           CIVIL ACTION

                v.

WAL-MART STORES,
INCORPORATED, et al.,                                        NO. 18-4689

                        Defendants.

                                  MEMORANDUM OPINION


 PRATTER,J.                                                                         JUNE   11, 2019

       John Gardler was shopping at a Wal-Mart 1 store in Springfield, Pennsylvania when he

slipped and fell on a folded rug on the floor near the store's exit. Mr. Gardler sued several Wal-

Mart entities and the store manager, Peter Jaroski, for negligence. According to Mr. Gardler, Mr.

Jaroski made the decision to place the rug at the front of the store, and that decision precipitated

Mr. Gardler's fall.

       Both at-issue motions-Mr. Gardler's motion to remand and Defendants' motion to

dismiss for failure to state a claim-tum at least in part on the adequacy of Mr. Gardler's

negligence claim against Mr. Jaroski. Although the motion to remand is based on the alleged lack

of diversity jurisdiction, Defendants counter that the lone non-diverse defendant, Mr. Jaroski, was

fraudulently joined because Mr. Gardler has no legally cognizable claim against Mr. Jaroski. Mr.

Gardler also makes one other argument in favor or remand: that Defendants' notice of removal




        The corporate defendants, as identified in the complaint, all use a hyphen in their name,
e.g., "Wal-Mart Stores, Incorporated." For ease of reference, the Court will therefore use "Wal-
Mart" throughout this opinion.
                                                 1
was untimely. The Court concludes that although removal was timely, Mr. Jaroski was properly

joined and, hence, the case must be remanded to state court.

                                           BACKGROUND

        On May 8, 2017, John Gardler was shopping at a Wal-Mart Supercenter in Springfield,

Pennsylvania. As Mr. Gardler left the store, he tripped and fell over a "creased, partially folded,

uneven and/or ... defective rug on the floor near the exit[.]" Compl.     i! 19.    Mr. Gardler alleges

that the Wal-Mart store manager, Peter Jaroski (1) was "directly charged with the responsibility of

contacting and working with the Wal-Mart Defendants' vendors and suppliers who provided the

above-mentioned floor rugs and floor mats at the subject premises," id.   i! 33, and (2) "caus[ed] ..
. a dangerous and hazardous condition to exist[.]" Id. 36f. According to Mr. Gardler, Mr. Jaroski

also directed his employees to use the rug in question, even though he "knew or should have known

of the dangerous condition pos[]ed by the defective floor rug." Id. i! 24f.

       Mr. Jaroski and Mr. Gardler are both Pennsylvania residents. Id.       iii! 1, 6.
                                            DISCUSSION

       Mr. Gardler seeks to remand this case to state court. He first argues that removal was

untimely and therefore inappropriate. He then argues that he plausibly pleaded a claim against

Mr. Jaroski-meaning Mr. Jaroski is properly joined and his inclusion in the case defeats the

Court's diversity jurisdiction. Defendants contend that Mr. Jaroski is fraudulently joined because

Mr. Gardler has no possible viable claims against Mr. Jaroski, and so Mr. Jaroski's citizenship

does not affect the Court's diversity analysis.

       Defendants, in addition to arguing that Mr. Jaroski is fraudulently joined, also seek

dismissal of the claims against Mr. Jaroski for failure to state a claim.            Because the Court

determines that remand is necessary, this Court does not address the motion to dismiss, leaving it

to the state court to address the substance of the defense argument.

                                                  2
  I.    Timeliness of Removal

            A. Calculating the Period for Timely Removal

        28 U.S.C. § 1446(b) lists the requirements for removal, including the period for timely

filing a notice ofremoval:

        The notice of removal of a civil action or proceeding shall be filed within 30 days
        after the receipt by the defendant, through service or otherwise, of a copy of
        the initial pleading setting forth the claim for relief upon which such action or
        proceeding is based, or within 30 days after the service of summons upon the
        defendant if such initial pleading has then been filed in court and is not required to
        be served on the defendant, whichever period is shorter.

§ 1446(b)(l) (emphasis added).

        The Supreme Court has further clarified that "the 'service or otherwise' language ... was

not intended to bypass service as a starter for§ 1446(b)'s clock." Murphy Bros. v. Michetti Pipe

Stringing, 526 U.S. 344, 356 (1999) (quoting§ 1446(b)(l)). But where, as here, there are multiple

defendants, "[i]f defendants are served at different times, and a later-served defendant files a notice

of removal, any earlier-served defendant may consent to the removal even though that earlier-

served defendant did not previously initiate or consent to removal." § 1446(b)(2)(C). Finally, as

the Third Circuit Court of Appeals has observed in an unpublished opinion, "the removal period

for a defendant does not begin to run until that defendant is properly served or until that defendant

waives service." Di Loreto v. Costigan, 351 Fed. App'x. 747, 751 (3d Cir. 2009) (citing Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999)).

            B. When Defendants Were Served

       Defendants do not dispute that Wal-Mart Stores East, LP was properly served on August

29, 2018.   Instead, they argue that the other three defendants, Mr. Jaroski, Wal-Mart Stores

Incorporated, and Wal-Mart Stores East, Inc., were never properly served and so § 1446(b)(l)'s

clock for removal never started to run for those defendants.


                                                  3
                       1. Mr. Jaroski

        Pennsylvania Rule of Civil Procedure 402 identifies the proper methods for service on

individuals like Mr. Jaroski. The provision applicable here says that process may be served "at

any office or usual place of business of the defendant to his agent or to the person for the time

being in charge thereof" Pa. R. C. P. 402(a)(2)(iii). That provision is not without restrictions,

however: "Service at an office or usual place of business is subject to limitations, and is only

appropriate when the person to be served has 'more proprietary responsibility and control over the

business than that possessed by the average employee."' Zimmerman Slate Roofing Specialists,

LLC v. Seidner, No. 418 EDA 2013, 2014 WL 10979803, at *6 (Pa. Super. Ct. Mar. 31, 2014)

(quoting Martin v. Gerner, 481 A.2d 903, 908 (Pa. Super. Ct. 1984)).

       Here, Mr. Gardler executed service on Mr. Jaroski when the sheriff served Mr. Jaroski's

co-worker, Joe Ostrander, who is the Asset Protection Manager at the individual Wal-Mart store

where Mr. Jaroski works, at 400 South State Road, Springfield, PA. See Opp. to Mot. to Remand,

Ex. B (Sheriffs Return of Service).      Because Mr. Jaroski is not a principal of Wal-Mart,

Defendants argue that he "did not possess the appropriate proprietary responsibility and control

over Wal-Mart Stores East, L.P. to permit service on him at the Store." Opp. to Mot. to Remand

at p. 19. Defendants distinguish cases where Pennsylvania courts, under previous Pennsylvania

Rule 1009,2 allowed in-office service on shareholders, trustees, or officers of a corporation. See

Pincus v. Mutual Assurance Co., 321A.2d906, 910 (Pa. 1973) (defendant trustees may be served


2
        Rule 402 is the successor to prior Rule 1009(b)(2)(iii). The Superior Court of Pennsylvania
has said that there is "no evidence that [Rule 402's] purpose is different from that of Rule 1009."
Williams v. Office of Pub. Def. Cty. of Lehigh, 586 A.2d 924, 925 (1990). Each rule's purpose
"is to assure that the defendant will actually get knowledge of the commencement of the action
against him and of his duty to defend[.]" Id. "When Rule 1009(b)(2)(iii) refer[red] to an office or
place of business 'of the defendant,' it require[d] that the defendant have more proprietary
responsibility and control over the business than that possessed by the average employee." Id.
(internal quotation and citation omitted).
                                                4
at the corporation's main corporate office, even though they did not work there because trustees

of a corporation possessed the requisite proprietary interest over the corporation); Slater v.

Goldberg, 402 A.2d 1073 (Pa. Super. Ct. 1979) (defendants, sole shareholders and officers and

directors of corporation, could be served at corporation's corporate office). These cases are

inapposite, according to Defendants, because Mr. Jaroski is not an officer-level Wal-Mart

employee. Instead, they argue this case is like Moses v. Home Depot Inc., No. 16-2400, 2017 WL

2784 710 (D.N .J. June 27, 2017), in which the court determined that service could not be executed

at a Home Depot location because the defendants, some of whom were store managers, were "mere

employees of Home Depot." Id. at *5.

       The record reflects that Mr. Jaroski was a store manager of an individual Wal-Mart

location, making this case akin to Moses. Mr. Jaroski had no "proprietary responsibility" over

Wal-Mart. Mr. Gardler does not respond to this argument in his papers, only arguing that Mr.

Jaroski was served at the store where he worked. The Court concludes that service on Mr. Jaroski

was improper, and so his clock for removal never began to run under§ 1446(b). See Di Loreto,

351 Fed. App 'x. at 751 ("[T]he removal period for a defendant does not begin to run until that

defendant is properly served or until that defendant waives service.") (citation omitted); see also

Hutton v. KDM Transp., Inc., No. 14-3264, 2014 WL 3353237, at *4 (E.D. Pa. July 9, 2014) (if a

defendant "has not been properly served, the thirty-day period for filing a notice of removal has

not begun."); Hall v. Hartford Life & Accident Ins. Co., No. 94-2328, 1994 WL 558807, at *2

(E.D. Pa. Oct. 12, 1994) (Because "process was never properly served, the thirty day removal

period never began to run, and Defendant's removal to the United States District for the Eastern

District of Pennsylvania was timely.").




                                                5
                       2. Wal-Mart Stores, Incorporated

        Pennsylvania Rule of Civil Procedure 424 identifies the proper methods of service on

corporations like Wal-Mart, Incorporated. The Rule states that service on a corporation must be

provided to one of the following:

       (1) an executive officer, partner or trustee of the corporation or similar entity, or

       (2) the manager, clerk or other person for the time being in charge of any regular
           place of business or activity of the corporation or similar entity, or

       (3) an agent authorized by the corporation or similar entity in writing to receive
       service of process for it.

Pa. R. C. P. 424.

       Here, service on Wal-Mart Stores, Incorporated-like service on Mr. Jaroski-was

executed by serving Joe Ostrander, the Asset Protection Manager at the individual Wal-Mart store

at 400 South State Road, Springfield, PA. See Opp. to Mot. to Remand, Ex. B (Sheriff's Return

of Service). But Mr. Ostrander is not a Wal-Mart Stores, Incorporated executive and Wal-Mart

Stores Incorporated did not operate the store where service occurred-the store was run by Wal-

Mart Stores East, LP. Finally, Wal-Mart Stores, Incorporated's registered service agent is CT

Corporation System.

       As with Mr. Jaroski, service on Wal-Mart Stores, Incorporated was ineffective and did not

start the removal clock. See Di Loreto, 351 Fed. App'x. at 751 ("[T]he removal period for a

defendant does not begin to run until that defendant is properly served or until that defendant

waives service."); Hutton, 2014 WL 3353237, at *4 (same); Hall, 1994 WL 558807, at *2 (same). 3



3
        The defendants argue that another defendant, Wal-Mart Stores East, Inc., "is a non-existent
entity which is therefore unable to be served." Opp. to Mot. to Remand at p. 20. Because service
of the two other Defendants was improper, and because Wal-Mart Stores East, Inc. properly joined
those defendants' timely notice of removal, the Court need not address how the inclusion of a
nominal/non-existent party affects the timing of removal.
                                                 6
          Removal was timely, therefore, because the time for removal never began to run for Mr.

Jaroski and Wal-Mart Stores, Incorporated, and because the other defendants properly joined Mr .

.Jaroski's and Wal-Mart Stores, Incorporated's timely notice of removal, consistent with §

1446(b)(2)(C). 4

    II.   Whether Mr. Gardler Is a Non-Diverse Defendant or Was Fraudulently Joined

          Because the Court determines that removal was executed in a timely fashion, the question

becomes (1) whether Mr. Gardler fraudulently joined Mr. Jaroski and, if not, (2) whether Mr.

Gardler stated a claim against Mr. Jaroski. Although there is some overlap between the fraudulent

joinder analysis and the failure to state a claim analysis, the former requires a more exacting

examination. 5 The Court addresses the requirements for fraudulent joinder, before determining

that Mr. Jaroski was not fraudulently joined. The motion to remand is therefore granted and the

motion to dismiss is deemed moot because the Court lacks subject matter jurisdiction to address

it.




4
        As an alternative argument, the defendants argue that removal was timely because they
could not have identified the amount in controversy when the case was first filed, and so the time
period for removal did not begin until after the amount in controversy was ascertainable. Because
the Court decides removal was timely based on Mr. Gardler' s failure to serve two of the
defendants, the Court need not discuss this alternative argument.
5
        "[T]he inquiry to determine fraudulent joinder is significantly less searching than that
under Rule 12(b)( 6). Dismissal for fraudulent joinder is appropriate only if the joinder was 'wholly
insubstantial and frivolous.' '[I]f there is even a possibility that a state court would find that the
complaint states a cause of action against any one of the resident defendants, the federal court must
find thatjoinder was proper and remand the case to state court."' PNC Bank v. AmerUs Life Ins.
Co., No. 04-5015, 2005 WL 226075, at *1 (E.D. Pa. Jan. 31, 2005) (quoting Batoffv. State Farm,
977 F.2d 848, 852 (3d Cir. 1992)); see also Boomerang Recoveries, LLC v. Guy Carpenter & Co.,
LLC, 182 F. Supp. 3d 212, 218 (E.D. Pa. 2016) ("The fraudulentjoinder inquiry is less probing
than the standard for deciding a Rule 12(b)(6) motion to dismiss or a summary judgment motion.").


                                                  7
            A. Fraudulent Joinder Standard

        When assessing diversity of citizenship, the citizenship of nominal or fraudulently joined

parties does not factor in a court's calculation. "'[T]he 'citizens' upon whose diversity a plaintiff

grounds jurisdiction must be real and substantial parties to the controversy.'"            Johnson v.

SmithKline Beecham Corp., 724 F.3d 337, 358 (3d Cir. 2013) (citing Navarro Savings Ass'n v.

Lee, 446 U.S. 458, 460 (1980)). As a result, "[t]he doctrine offraudulentjoinder represents an

exception to the requirement that removal be predicated solely upon complete diversity." In re

Briscoe, 448 F.3d 201, 216 (3d Cir. 2006). If a court determines that the joinder of a party was

fraudulent, it must "disregard, for jurisdictional purposes, the citizenship of [the non-diverse

defendant]" and retain subject matter jurisdiction. Id. (quotation omitted).

        The removing party has a "heavy burden of persuasion" to prove that a plaintiff has

fraudulently joined a party. Boyer v. Snap-on Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990)

(quotation and citation omitted). "The removal statutes are to be strictly construed against removal

and all doubts should be resolved in favor ofremand." Id. (quotations and citation omitted).

        In Bancorp, Inc. v. Yaron, No. 14-7159, 2015 WL 4876330 (E.D. Pa. Aug. 14, 2015), this

Court articulated a two-step test for fraudulent joinder. First, the Court "accept[s] as true all

allegations" in the complaint, and '"ifthere is even a possibility that a state court would find that

the complaint states a cause of action"' against the defendant in question, this portion of the test is

satisfied. Id. at *2 (quoting Briscoe, 448 F.3d at 217) (emphasis added).    Second, ifthe complaint

passes the first test, the Court then asks whether the plaintiff "intends in good faith to prosecute

the action" against the allegedly fraudulently joined defendant. Id. At this stage, the Court may

"look beyond the pleadings 'to identify indicia of fraudulent joinder. "' Id. (quoting Briscoe, 448

F.3d at 219).



                                                   8
           B. Whether Mr. Jaroski Was Fraudulently Joined

       Defendants do not appear to dispute that Mr. Gardler intends in good faith to prosecute the

action against Mr. Jaroski. Instead, the only question is whether there is a possibility that the

complaint states a cause of action against Mr. Jaroski. The Court determines that there is such a

possibility, problematic though it may be, and so Mr. Jaroski is properly joined and the motion for

remand is granted.

       Defendants argue that the complaint is impermissibly based on a theory of Mr. Jaroski's

nonfeasance, "the omission of an act which a person ought to do." Brindley v. Woodland Vill.

Rest., Inc., 652 A.2d 865, 869 (Pa. Super. Ct. 1995). But under Pennsylvania negligence law,

employees can only be liable for misfeasance, i.e., "the improper performance of an act." Id.

("[A] corporate officer can be held liable for 'misfeasance,' i.e., the improper performance of an

act, but not for 'mere nonfeasance,' i.e., the omission of an act which a person ought to do.")

(citation omitted). This theory-that employees are liable only for action but not inaction-is

called the "participation theory" and applies to corporates officers as well as store managers and

supervisors. See Aldorasi v. Crossroads Hosp. & Mgmt. Co., LLC, 344 F. Supp. 3d 814, 822 (E.D.

Pa. 2018) (collecting cases for proposition that "Pennsylvania courts have routinely applied the

[participation] theory to employees and other non-officer agents"). The Pennsylvania Supreme

Court has said that a corporate employee is liable under the participation theory where "he

specifically directed the particular act to be done or participated, or cooperated therein." Wicks

v. Milzoco Builders, Inc., 470 A.2d 86, 90 (Pa. 1983) (citation and quotation omitted, emphasis

added); see also Jackson v. Burlington Coat Factory, No. 17-2459, 2017 WL 3534983, at *3 (E.D.

Pa. Aug. 17, 2017) (quoting Wicks for same proposition).

       There is a distinction between participation theory cases in which the at-issue employee

merely knew about a risk and those in which the employee actually directed the creation of the

                                                9
risk. This Court's decision in Aldorasi demonstrates the sort of insufficient allegations that sound

only in nonfeasance. In Aldorasi, the plaintiff, Ms. Aldorasi, sued after she was struck by falling

drywall from a hotel doorway. She alleged that the manager and director of engineering of the

hotel "knew or should have known of the dangerous condition of the wall or ceiling immediately

above the hotel's 17th Street exit and had a duty to properly maintain the hotel premises."

Aldorasi, 344 F. Supp. 3d at 824. All of the specific allegations, however, were about the

employees' failure to act. See id. 6 The Court determined that Ms. Aldorasi's claims against the

hotel manager and director of engineering were not colorable, and therefore those defendants were

fraudulently joined and the claims against them were dismissed. Id. at 825. 7

        By contrast, the Court's decision in Greenberg v. Macy's, No. 11-4132, 2011WL4336674

(E.D. Pa. Sept. 15, 2011), establishes that a plaintiff can state a claim by alleging that a defendant

"wrongfully created or directed the creation of the 'dangerous and hazardous condition' that

caused [p]laintiffs injury." Id. at *5 (emphasis added); see also Gaynor v. Marriott Hotel Servs.,

Inc., No. 13-3607, 2013 WL 4079652, at *4 (E.D. Pa. Aug. 13, 2013) (plaintiff stated claim based




6
        The Court described the allegations as follows: "Defendants are alleged to have breached
this duty solely through inaction. Specifically, Plaintiff alleges [Defendants] breached their duty
by 'failing to maintain the subject premises in a safe and reasonable manner'; 'failing]to warn
persons, such as Plaintiff, that the condition was a hazard'; 'failing to properly train, instruct and/or
hire employees and/or third persons to monitor the conditions of the area where the accident
occurred'; 'failing to establish appropriate policies and procedures to inspect the premises in a
timely manner and discovery and/or correct the known or knowable unreasonable risks, including
the hazard ... which directly and proximately caused Plaintiffs injuries'; and 'failing to hire third
party contractors to take appropriate actions to preclude the occurrence which caused this
Plaintiffs injuries."' Aldorasi, 344 F. Supp. 3d at 824.
7
       Although the Court in Aldorasi determined that the non-diverse defendants were
fraudulently joined, the Court also granted Ms. Aldorasi's request for leave to amend to rejoin the
non-diverse defendants, based on more specific allegations. 344 F. Supp. 3d at 818. Because
those amended allegations were sufficient to possibly state a claim, the Court then remanded under
28 U.S.C. § 1447(e). Id.
                                                   10
on allegation that hotel manager "caus[ed] and/or permit[ted] the defective condition to remain on

the sidewalk.").

       The complaint here includes allegations that arguably relate to both nonfeasance and

misfeasance. Because it is undisputed that nonfeasance cannot support a cause of action, the

allegations potentially sounding in misfeasance are the only ones relevant:

       ~   Mr. Jaroski "was charged with the responsibility of managing and overseeing the
           maintenance, use and control of the floor rugs and floor mats that were placed at all
           entry/exit points throughout the subject premises for the safety of the Defendants'
           business invitees," Compl. ii 32;

       ~   Mr. Jaroski "was the Wal-Mart Defendants' sole agent/employee who was directly
           charged with the responsibility of contacting and working with the Wal-Mart
           Defendants' vendors and suppliers who provided the above-mentioned floor rugs and
           floor mats at the subject premises," id. ii 33;

       ~   Mr. Jaroski "had other agents/employees/servants of the Wal-Mart Defendants under
           his charge, and he directed them to continue using the defective floor rug which caused
           plaintiff's injuries," id. ii 35;

       ~   Mr. Jaroski "was the only agent/employee of the Wal-Mart Defendants who would
           have been permitted to ensure replacement of the defective floor rug that caused
           plaintiff's injuries," id. ii 36;

       ~   Mr. Jaroski "[c]ontinu[ed] to use a defective floor rug and caus[ed] it to continue to be
           and remain on the subject premises when [D]efendants knew or should have known of
           the dangerous condition posed by the defective floor rug," id. ii 37f;

       ~   Mr. Jaroski"[ c]aus[ed] and/or permit[ted] a dangerous and hazardous condition to exist
           when [he], as store manager, was the only agent/employee of the Wal-Mart Defendants
           who was charged with the responsibility of working with the store's floor mat suppliers
           and vendors," id. ii 37g; and

       ~   Mr. Jaroski "[d]irect[ed] other agents/employees of the Wal-Mart Defendants in his
           charge to continue using the defective/dangerous floor mat." Id. ii 37k.

       Drawing all inferences in Mr. Gardler's favor-and conscious of the forgiving standard for

reviewing the allegations in the complaint in the context of fraudulent joinder-there is "a

possibility" that a state court would find that the complaint states a cause of action. Unlike the

defendants in Aldorasi, who merely "should have known" about the dangerous condition, the

                                                11
complaint here states that Mr. Jaroski was responsible for creating the dangerous condition

because Mr. Jaroski had the sole responsibility for rug placement: Mr. Jaroski "[c)aus(ed] and/or

permit[ted] a dangerous and hazardous condition to exist when [he], as store manager, was the

only agent/employee of the Wal-Mart Defendants who was charged with the responsibility of

working with the store's floor mat suppliers and vendors."   Id.~   37g; compare with Gaynor, 2013

WL 4079652, at *4 (plaintiff stated claim based on allegation that hotel manager "caus[ed] and/or

permit[ted] the defective condition to remain on the sidewalk."). Admittedly, the complaint could

more clearly allege that Mr. Jaroski actually placed the rug.        Nonetheless, given the strong

presumption in favor of remand, any doubts the Court may have "should be resolved in favor of

remand." Boyer, 913 F.2d at 111 (citation and quotation omitted).

       Further underscoring the need for remand, it is unclear whether-as a matter of

Pennsylvania law-Mr. Jaroski may be individually liable for continuing to direct that Wal-Mart

use the allegedly defective rug. During oral argument, the Court asked counsel for the parties

whether a defendant's decision to leave in place a dangerous condition could constitute

misfeasance under the participation theory.     Both parties submitted supplemental briefs and,

although the answer to the Court's question is far from clear, that uncertainty further counsels in

favor of remand.

       The parties only identified one case that even indirectly addressed whether leaving in place

the status quo may be misfeasance. In B&R Resources, LLC v. Department of Environmental

Protection, 180 A.3d 812 (Pa. Commw. Ct. 2018), the court held that a corporate officer can be

liable for a statutory violation based on the participation theory where the officer knowingly and

intentionally directs employees to forebear from addressing a statutory violation. B&R Resources

is not directly on point, therefore, because, as a court in this District has commented, B&R

Resources distinguished between "tort law participation theory" and the participation theory "in

                                                12
the context of a statutory violation." See Aldorasi, 344 F. Supp. 3d at 824 n.11 (discussing B&R

Resources).    Nonetheless, even given some ambiguity as to whether Pennsylvania state courts

would apply B&R Resources to tort cases, that there is "a possibility that a state court would find

that the complaint states a cause of action" means the Court must remand the action. Briscoe, 448

F.3dat217. 8

                                            CONCLUSION


       There is a possibility that a state court could find that action sufficient to render Mr. Jaroski

a "participant" in the at-issue negligence. Consequently, the Court cannot determine that Mr.

Jaroski was fraudulently joined, and the motion to remand is granted. An appropriate order

follows.




8       Because the Court does not have subject matter jurisdiction over this case, the Court does
not address Defendants' motion to dismiss, including the Rule 12(b)(6) standard for failure to state
a claim and whether Mr. Gardler's negligence allegations against Mr. Jaroski satisfy that standard.

                                                  13
